DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of application #17/355,975 filed on 06/23/2021 in which claim 1 has been presented for prosecution in a first action on the merits.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 1 19(a)-(d), which papers have been placed of record in the file. The certified copy of the priority documents have been received in parent application 13/939,280 now USPAT 9,575,129.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 06/23/2021 has been considered and placed of record. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art of Figure 5(APA Fig. 5) in view of Vandensande US 2010/0283473 and KSR.
Regarding claim 1: APA Fig. 5 at least discloses: A semiconductor device(120) comprising: a plurality of input terminals(V1…Vn), each of the input terminals(V1 connected to L1…. Vn-1 connected to Ln-1, Vn connected to Ln; see annotated Fig. 5) being connected to a high potential side of each 5of a plurality of battery cells(C1…Cn) connected in series, an input signal from each of the plurality of battery cells(C1…Cn) being input to each of the input terminals; a first terminal(see annotated Prior art Fig. 5) electrically connected to a high potential side of a highest battery cell (cell Cn)in the battery 10cells; a first circuit(122) electrically connected to each of the input terminals and including a regulator that is electrically connected to the first terminal and converts a power source voltage(Vcc) supplied via the first terminal(see annotated APA Fig. 5) to a 15drive voltage for driving an internal processing circuit; a protection element(124), one portion(Vcc) of the protection element(124) being electrically connected(via ESD1….ESDn) to each of the plurality of input terminals (V1…Vn)and the first circuit(122); a second terminal(Vss) electrically connected to another portion of the protection element(124); a second circuit(ESD diodes) electrically connected to the second terminal(Vss) and discharging a discharge current from the 25protection element(124); and a third terminal(see annotated APA Fig. 5) electrically connected to the first circuit and the second circuit.
APA Fig. 5 discloses all the claimed invention except for the protection element being connected to the first 20terminal and APA Fig. 5 also stayed silent regarding the limitations of, a first circuit including a regulator that is electrically connected to the first terminal and converts a power source voltage supplied via the first terminal to a 15drive voltage for driving an internal processing circuit.
However, Vandensande teaches factual evidence and shows in Fig. 2c, a first circuit (16m) including a regulator(76m)that is electrically connected to the first terminal(54Pm) and converts a power source voltage(VccEm)supplied via the first terminal(54Pm)to a 15drive voltage for driving an internal processing circuit(Logic circuit 30m).
Vandensande further discloses and shows in Fig. 2c, the protection element being not connected to the first 20terminal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have had the first circuit of APA of Fig. 5 includes a regulator that is electrically connected to the first terminal and converts a power source voltage supplied via the first terminal to a 15drive voltage for driving an internal processing circuit, as recited in order to provide a suitable voltage for the logic and processing circuit as it was known in the art that the PCU, microprocessor, microcontroller and processing circuits are low powered devices.
It would have further been obvious to have had the protection element in the APA of Fig. 5 not being connected to the first 20terminal, as recited, in order to add more protection to the semiconductor devices in case of short circuit or current overshoot. Furthermore, a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Also when a device or technology is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one, so that if a person of ordinary skill can implement a predictable variation, the variation is likely obvious, and If a technique has been used to improve one device, and a POSITA would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.
Accordingly claim 1 would have been obvious.

    PNG
    media_image1.png
    846
    597
    media_image1.png
    Greyscale

Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
In addition to prior art cited in parents’ applications, USPAT 5,638,002 to Perelle discloses a measurement circuit for a modular system of electrical cells connected in series, in particular for a system of the storage battery type.
USPAT 4,833,459 to Geuer et al., (Geuer) discloses the general state of the art regarding a circuit arrangement for continually monitoring the quality of a multicell battery.
US 2012/0280572 to Li et al., (Li) discloses battery systems and controllers.
US 2012/0182022 to Kinouchi et al., (Kinouchi) discloses the general state of the art regarding a method of indicating voltage, voltage indicating apparatus, and battery pack.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        September 30, 2022